Sup. Ct. Fla. Motion of petitioner for leave to proceed in forma pau-*909peris granted. Certiorari granted limited to Question II presented by the petition which reads as follows: “Whether nondisclosure of a 'confidential’ portion of a pre-sentence investigation report to a defendant convicted of a capital crime constitutes a denial of the effective assistance of counsel guaranteed by the Sixth and Fourteenth Amendments to the Constitution of the United States, and of the right to a fair hearing as guaranteed by the Due Process Clause of the Fourteenth Amendment, in a case where the trial judge declines to accept a jury recommendation of a life sentence and instead imposes the death sentence partially on the basis of the pre-sentence report?”